Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 11, 16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,449,379 B1 to Rhoads.
as watermark inserted, with a unique code number, processed in real-time with an arrangement 248 like that shown in FIG. 8.) inserting, by the processing system, a second digital watermark in a second frame of the media (column 21, lines 21-25, wherein each time a vertical retrace is detected by sync detector 250, the noise source 206 resets (e.g. to repeat the sequence just produced) and an identification code increments to the next value. Each frame of the videotape is thereby uniquely identification-coded, inherently as second or rest of the frames of the video), wherein the second digital watermark differs from the first digital watermark in at least one way comprising at least one of: a number of bits, a pattern of bits, or a number of bits of a noise (column 1, lines 31-34, wherein the encoding effects a pattern of changes to a row of original video to yield a row of encoded video. But that row in a subsequent frame (e.g., the next frame) is changed by a different pattern, as pattern of bits); and outputting, by the processing system, a watermarked signal containing the media including the first digital watermark in the first frame and the second digital watermark in the second frame (column 15, lines 30-34, wherein the system 200 receives an input signal (sometimes termed the "master" or "unencoded" signal) and a code word, and produces (generally in real time) an identification-coded output signal).

Regrading claim 4, Rhoads discloses wherein the plurality of frames media comprises an image media comprising a plurality of image frames including the first frame and the second frame (column 21, lines 18-21, wherein each frame of a videotaped production can be identification-coded with a unique code number, processed in real-time with an arrangement 248 like that shown in FIG. 8., inherently including first and second image frames).
Regrading claim 5, Rhoads discloses wherein the first frame and the second frame comprise consecutive frames of a plurality of frames of the media (column 21, lines 18-19, wherein each frame of a videotaped production can be identification-coded with a unique code number, inherently including consecutive frames).
Regrading claim 6, Rhoads discloses wherein the first frame and the second frame comprise nonconsecutive frames of a plurality of frames of the media (column 7, lines 8-10, wherein to do this, we generate 32 independent random 4000 by 4000 encoding images, as inherently nonconsecutive images, for each bit of our 32 bit identification word).
as next pattern. Each frame of the videotape is thereby uniquely identification-coded. Typically, the encoded signal is stored on a videotape for long term storage (although other storage media, including laser disks, can be used), as the stored code on film inherently comprising a different shape for each frame).
Regrading claim 11, Rhoads discloses the method further comprising, prior to the outputting: encrypting, by the processing system, at least one of the first digital watermark and the second digital watermark (column [0032], lines 56-61, wherein the process of turning this image 700 into a pseudo random master code signal is alluded to by the encryption/scrambling routine 702, wherein the original image 700 is passed through any of dozens of well-known scrambling methods.
Regrading claim 16, Rhoads discloses wherein the first digital watermark is inserted into visual data of the first frame and the second digital watermark is inserted into visual data of the second frame (column [0037], lines 27-31, wherein just as there is a distinction made between the JPEG standards for compressing still images and the MPEG standards for compressed motion images, so too should there be distinctions made between placing invisible signatures into still images and placing signatures into motion images, inherently including as first and second visual frames).

Regrading claim 19, Rhoads discloses a non-transitory computer-readable medium storing instructions (column 65, lines 31-33, wherein attached to application as Appendices B-D are listings of different software programs embodying aspects of the present invention) which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: obtaining a signal containing a media (column 21, lines 16-18, wherein consider, as an example, videotaped productions (e.g. television programming)); inserting a first digital watermark in a first frame of the media (column 21, lines 18-21, wherein each frame of a videotaped production can be identification-coded, as watermark inserted, with a unique code number, processed in real-time with an arrangement 248 like that shown in FIG. 8.); inserting a second digital watermark in a second frame of the media (column 21, lines 21-25, wherein each time a vertical retrace is detected by sync detector 250, the noise source 206 resets (e.g. to repeat the sequence just produced) and an identification code increments to the next value. Each frame of the videotape is thereby uniquely identification-coded, inherently as second or rest of the frames of the video), wherein the second digital watermark differs from the first digital watermark in at least one way comprising at least one of: a number of bits, a pattern of bits, or a number of bits of a noise (column 1, lines 31-34, wherein the as pattern of bits); and outputting a watermarked signal containing the media including the first digital watermark in the first frame and the second digital watermark in the second frame (column 15, lines 30-34, wherein the system 200 receives an input signal (sometimes termed the "master" or "unencoded" signal) and a code word, and produces (generally in real time) an identification-coded output signal).
Regrading claim 20, Rhoads discloses A device comprising: a processing system including at least one processor (column [0015], lines 14-17, wherein while the first class of embodiments most commonly employs a standard microprocessor or computer to perform the encodation of an image or signal, it is possible to utilize a custom encodation device which may be faster than a typical Von Neuman-type processor); and a non-transitory computer-readable medium storing instructions which, when executed by the processing system (column 65, lines 31-33, wherein attached to application as Appendices B-D are listings of different software programs embodying aspects of the present invention), cause the processing system to perform operations, the operations comprising: obtaining a signal comprising a plurality of frames containing a media (column 21, lines 16-18, wherein consider, as an example, videotaped productions (e.g. television programming)); inserting a first digital watermark in a first frame of the plurality of frames media (column 21, lines 18-21, wherein each frame of a videotaped production can be identification-coded, as watermark inserted, with a unique code number, processed in real-time with an arrangement 248 like that shown in FIG. 8.); inserting a second digital watermark in a second frame of the plurality of frames media inherently as second or rest of the frames of the video), wherein the second digital watermark differs from the first digital watermark in at least one way selected from a group comprising at least one of: a location within a respective frame, a number of bits, a pattern of bits, or a number of bits of a noise (column 1, lines 31-34, wherein the encoding effects a pattern of changes to a row of original video to yield a row of encoded video. But that row in a subsequent frame (e.g., the next frame) is changed by a different pattern, as pattern of bits); and outputting a watermarked signal containing the media including the first digital watermark in the first frame and the second digital watermark in the second frame (column 15, lines 30-34, wherein the system 200 receives an input signal (sometimes termed the "master" or "unencoded" signal) and a code word, and produces (generally in real time) an identification-coded output signal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads in view of US 2014/0047475 A1 to Oh et al (hereinafter ‘Oh’).
Regrading claim 3, Rhoads does not specifically disclose wherein the plurality of frames media comprises an audio media comprising a plurality of audio frames including the first frame and the second frame. Oh discloses wherein the plurality of frames media comprises an audio media comprising a plurality of audio frames including the first frame and the second frame (Para [0025], wherein the contents include audio frames, the method further comprises generating watermarks and inserting the generated watermarks into the audio frames of the contents, inherently including first and second audio frames). Rhoads and Oh are combinable because they both disclose media watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the plurality of frames media comprises an audio media comprising a plurality of audio frames including the first frame and the second frame, of Oh’s method with Rhoads’ so that the audio signal may be delivered to a speaker (Para [0126]).
Regrading claim 17, Rhoads does not specifically disclose wherein the first digital watermark is inserted into audio data of the first frame and the second digital watermark is inserted into audio data of the second frame. Oh discloses wherein the first digital inherently including first and second audio frames). Rhoads and Oh are combinable because they both disclose media watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the first digital watermark is inserted into audio data of the first frame and the second digital watermark is inserted into audio data of the second frame, of Oh’s method with Rhoads’ so that the audio signal may be delivered to a speaker (Para [0126]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoads in view of US 9,179,033 B2 to Reed et al (hereinafter ‘Reed’).
Regrading claim 9, Rhoads does not specifically disclose wherein the pattern of bits in the first digital watermark takes on a first color, and the pattern of bits in the second digital watermark takes on a second color that is different from the first color. Reed discloses wherein the pattern of bits in the first digital watermark takes on a first color, and the pattern of bits in the second digital watermark takes on a second color that is different from the first color (column 11, lines 16-21, wherein a related inventive technique embeds a key in one color channel for decoding a watermark in a second color channel. Consider an implementation where a first digital watermark is embedded in a first color channel. The first digital watermark includes a payload including a key. .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoads in view of US 2014/0325205 A to Carlson et al (hereinafter ‘Carlson’).
Regrading claim 12, Rhoads does not specifically disclose wherein the encrypting utilizes at least one of: a static encryption key and algorithm, a complex blockchain algorithm, or a one-time pad. Carlson disclose wherein the encrypting utilizes at least one-time pad (Para [0114], wherein one way to vary things is known as the One Time Pad, or OTP. OTPs were originally called "Vernam ciphers." In this type of encryption every character in the message is given its own key and/or cipher.). Rhoads and Carlson are combinable because they both disclose media watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the encrypting utilizes at least one-time pad, of Carlson’s method with Rhoads’ so that to vary things and protect the message (para [0114]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoads in view of US 2004/0125125 A to Levy ‘125).
Regrading claim 13, Rhoads does not specifically disclose wherein a third frame of the media is free of watermarks. Levy discloses wherein a third frame of the media is free of watermarks (Para [0061] and Fig. 3a, wherein location windows can be embedded at various intervals and sequence patterns to help thwart piracy. For example, as shown in FIG. 3a, we can embed a frame, then skip a frame, and then embed the next frame). Rhoads and Levy ‘125 are combinable because they both disclose media watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the third frame of the media is free of watermarks, of Levy’s ‘125 method with Rhoads’ because the embed-skip-embed can make the identification data become visible and lower the value of the recorded video (para [0061]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoads in view of US 2007/0136597 A to Levy ‘597)
Regarding claim 14, Rhoads does not specifically disclose wherein the pattern of bits is broken into a plurality of pieces, wherein a first piece of the plurality of pieces is inserted into the first frame as the first digital watermark and a second piece of the plurality of pieces is inserted into the second frame as the second digital watermark. Levy discloses wherein the pattern of bits is broken into a plurality of pieces, wherein a first piece of the plurality of pieces is inserted into the first frame as the first digital watermark and a second piece of the plurality of pieces is inserted into the second break them into segments of length L, and rather than starting at the first auxiliary bit each time, start at the k.sup.th segment. To this end, the auxiliary bits are embedded within the data, broken into segments of length L and each segment is embedded in L/M frame headers.). Rhoads and Levy ‘597 are combinable because they both disclose media watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pattern of bits is broken into a plurality of pieces, wherein a first piece of the plurality of pieces is inserted into the first frame as the first digital watermark and a second piece of the plurality of pieces is inserted into the second frame as the second digital watermark, of Levy’s ‘597 method with Rhoads’ in order to embed  a very large number of auxiliary bits, (para [0066]).
Regarding claim 21, Rhoads does not specifically disclose wherein the first digital watermark and the second digital watermark each comprise one piece of a larger digital watermark that has been broken into a plurality of pieces, wherein the plurality of pieces is distributed over a plurality of frames of the media including the first frame and the second frame. Levy ‘597 discloses wherein the first digital watermark and the second digital watermark each comprise one piece of a larger digital watermark that has been broken into a plurality of pieces, wherein the plurality of pieces is distributed over a plurality of frames of the media including the first frame and the second frame (Para [0066], wherein this process assumes the auxiliary information is of length L and L is break them into segments of length L, and rather than starting at the first auxiliary bit each time, start at the k.sup.th segment. To this end, the auxiliary bits are embedded within the data, broken into segments of length L and each segment is embedded in L/M frame headers.). Rhoads and Levy ‘597 are combinable because they both disclose media watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the first digital watermark and the second digital watermark each comprise one piece of a larger digital watermark that has been broken into a plurality of pieces, wherein the plurality of pieces is distributed over a plurality of frames of the media including the first frame and the second frame, of Levy’s ‘597 method with Rhoads’ in order to embed  a very large number of auxiliary bits, (para [0066]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoads in view of US 2011/0129116 A1 to Thorwirth.
Regarding claim 15, Rhoads does not specifically disclose wherein the first digital watermark comprised an entirety of the first frame. Thorwirth discloses wherein the first digital watermark comprised an entirety of the first frame (Para [0046] and Fig. 2, wherein an unmodified bitstream that includes a regular frame sequence (210) is shown in comparison to the frame sequence (230) of a modified version of the original (i.e., unmodified) bitstream that contains a duplicated compression unit (235), overwriting the frame `3` (212). The duplicate compression (240), as combined watermarked image including the entirety of the previous image frame and the watermark, unit is derived .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art or the prior art of record specifically, Rhoads, does not disclose:
. . . . wherein the noise obfuscates the first digital watermark in the first frame and the second digital watermark in the second frame, of claim 10 combined with other features and elements of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662